Title: General Orders, 7 January 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Monday January 7. 1782.
                     Parole.
                     C. Signs.
                  
                  Major Moore being so much indisposed as to be unable to attend the General Court Martial whereof he is a Member, Major Dextor is requested to attend in his place.
                  That the business of the Court Martial may not be delayed Major Dextor will please to attend immediately.
               